               Case 2:16-cv-02032-CM Document 338 Filed 02/27/19 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

DIGITAL ALLY, INC.,                                   )
                                                      )
                                  Plaintiff,          )
                                                      )
v.                                                    )
                                                      )          Case No. 2:16-cv-02032
                                                      )
TASER INTERNATIONAL, INC.,                            )
                                                      )
                                                      )
                                  Defendant.
                                                      )

     DEFENDANT TASER INTERNATIONAL, INC.’S UNOPPOSED MOTION FOR
     EXTENSION OF TIME TO FILE REPLIES TO SUMMARY JUDGEMENT AND
                           DAUBERT MOTIONS

          Pursuant to D. Kan. Rules 6.1(a) and 7.1(b), Defendant TASER International, Inc.

(“TASER”) moves for an extension of time up to and including March 15, 2019 for the Parties to

file replies in support of Digital Ally’s Motion for Summary Judgment (Dkt. # 298), TASER’s

Motion to Exclude Expert Testimony of Dr. Scott Nettles (Dkt. # 301), TASER’s Motion for

Summary Judgment (Dkt. # 306), and TASER’s Motion to Exclude Testimony of Julie Davis (Dkt.

# 313).

          In support of this motion, TASER states as follows:

          1.       Pursuant to D. Kan. Rule 6.1(d)(2), the current deadline for the Parties to file reply

briefs in support of their motions is March 7, 2019.

          2.       Multiple members of TASER’s litigation team have scheduling conflicts during the

current reply period.

          3.       On February 26, 2019, counsel for Digital confirmed that it does not oppose this

extension.




                                                     1
            Case 2:16-cv-02032-CM Document 338 Filed 02/27/19 Page 2 of 3




       4.       This request for an extension of time is not submitted for any improper purpose.

No party will be prejudiced by the Court granting this motion, and resolution of this case will not

be delayed as a result.




 DATE: February 27th, 2019                          SHOOK, HARDY & BACON LLP

                                                    /s/ John D. Garretson
                                                    B. Trent Webb (KS Bar # 15965)
                                                    bwebb@shb.com
                                                    John D. Garretson (D. Kan. # 78465)
                                                    jgarretson@shb.com
                                                    Lauren E. Douville (Admitted Pro Hac Vice)
                                                    ldouville@shb.com
                                                    Daniel Staren (Admitted Pro Hac Vice)
                                                    dstaren@shb.com
                                                    Thomas M. Patton (Admitted Pro Hac Vice)
                                                    tpatton@shb.com
                                                    Lydia Raw (Admitted Pro Hac Vice)
                                                    lraw@shb.com
                                                    2555 Grand Blvd.
                                                    Kansas City, MO 64108-2613
                                                    Phone: 816-474-6550Fax: 816-421-5547

                                                    Pamela B. Petersen (Admitted Pro Hac Vice)
                                                    Arizona Bar No. 011512
                                                    Axon Enterprise, Inc.
                                                    17800 N. 85th Street
                                                    Scottsdale, AZ 85255-9603
                                                    Telephone: (623) 326-6016
                                                    Facsimile: (480) 905-2027
                                                    ppetersen@axon.com
                                                    Secondary: legal@axon.com

                                                    Counsel for Axon Enterprise, Inc.
                                                    (formerly TASER International, Inc.)




                                                2
           Case 2:16-cv-02032-CM Document 338 Filed 02/27/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of February 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF System which will send a notice of electronic

filing to all attorneys of record who are registered users and consented to electronic notice of

service.



                                                  /s/ John D. Garretson
                                                  John D. Garretson




                                                 3
4847-0440-3849
